   Case: 1:18-cv-00611-KLL Doc #: 52 Filed: 07/22/20 Page: 1 of 2 PAGEID #: 172




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

CRAIG DAVALOS,                                        Civil Action No. 1:18-cv-611
     Plaintiff,

                                                      Litkovitz, M.J.
        vs.


GREG MORGAN, et al.,                                  ORDER
     Defendants.


       Plaintiff Craig Davalos filed the pro se complaint in this action against defendants Greg

Morgan, John Borne, the Ohio Department of Motor Vehicles (DMV), and three John Doe

defendants on August 28, 2018. (Doc. 1). Plaintiff did not appear at telephonic status

conferences held on May 12, 2020 and July 2, 2020. On July 2, 2020, the Court directed

plaintiff to show cause, in writing and within 15 days of the date of its Order, why the Court

should not dismiss the action against defendants for lack of prosecution. (Doc. 51). To date,

more than 15 days later, plaintiff has not filed a response to the Order to Show Cause.

       “Federal courts possess certain ‘inherent powers . . . to manage their own affairs so as to

achieve the orderly and expeditious disposition of cases.’” Goodyear Tire & Rubber Co. v.

Haeger, __ U.S. __, 137 S.Ct. 1178, 1186 (2017) (quoting Link v. Wabash R.R., 370 U.S. 626,

630-631 (1962)). Plaintiff’s failure to respond to the Order to Show Cause warrants exercise of

the Court’s inherent power and dismissal of plaintiff’s complaint against defendants pursuant to

Fed. R. Civ. P. 41(b) for failure to prosecute this matter. See Link, 370 U.S. at 630–31; Jourdan

v. Jabe, 951 F.2d 108, 109–10 (6th Cir. 1991).

                           IT IS THEREFORE ORDERED THAT:

       This case be DISMISSED with prejudice for want of prosecution pursuant to Fed. R.
    Case: 1:18-cv-00611-KLL Doc #: 52 Filed: 07/22/20 Page: 2 of 2 PAGEID #: 173




Civ. P. 41(b).

        7/22/2020
Date: __________________                           _______________________
                                                   Karen L. Litkovitz
                                                   United States Magistrate Judge




                                         2
